Citation Nr: 1535180	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  08-17 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for right wrist disability including as secondary to service-connected residuals of fracture of the second right metacarpal.

2.  Entitlement to service connection for right upper arm disability including as secondary to service-connected residuals of fracture of the second right metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to July 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the claims file has been transferred to the RO in Reno, Nevada. 

In May 2011, the Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO in Las Vegas, Nevada.  A transcript of the hearing is associated with the claims files.

In October 2011, February 2013 and July 2014, the Board remanded these issues for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issue of entitlement to an annual clothing allowance pursuant to 38 U.S.C.A. § 1162 has been raised by the record in an April 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).




FINDINGS OF FACT

1.  The Veteran's right wrist disability was not manifest in service, was not manifest within one year of separation, is not related to service and is not directly related to, or aggravated by his service-connected second right metacarpal disability.

2.  The Veteran's right upper arm disability was not manifest in service, is not related to service and is not directly related to, or aggravated by his service-connected second right metacarpal disability.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a right wrist disability to include as secondary to service-connected residuals of fracture of the second right metacarpal is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  Entitlement to service connection for a right upper arm disability to include as secondary to service-connected residuals of fracture of the second right metacarpal is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in an October 2007 letter, prior to the date of the issuance of the appealed February 2008 rating decision.  The October 2007 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The October 2007 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records, private treatment records and the reports of November 2007 and December 2011 examinations.  

Per the July 2014 remand instructions, a VA examination was also provided in October 2014 which provided the specific opinions requested by the July 2014 remand.  In light of the above, the Board finds that the RO substantially complied with the July 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The November 2007, December 2011 and October 2014 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the examinations along with the other evidence of record are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf and the May 2011 hearing testimony.  With respect to the hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element of the claim that was lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 


Factual Background and Analysis

Service treatment records demonstrate that in December 1984, the Veteran fractured his distal second metacarpal.  X-rays demonstrated a comminuted fracture of the distal second metacarpal with marked soft tissue swelling over the area.

The Veteran presented with complaints of right hand pain in January 1985 his cast had broken.  His right hand had been in a cast for the fracture of the second right metacarpal.

A February 1998 treatment report noted that the Veteran presented with complaints of right wrist pain.  The diagnosis was low grade right epicondylitis, probable arthralgia of the right hand.

A July 1998 treatment report indicated that the Veteran had degenerative joint disease of the right wrist.  It was also noted that there was some synovitis in the wrist and had some limited range of motion.

The Veteran underwent a VA examination in May 2000.  The examiner noted that X-rays demonstrated a possible old avulsion fracture at the base of the proximal phalanx of the right thumb.  Otherwise, the right hand and right wrist were normal.  

The Veteran underwent a VA examination in October 2000.  The diagnosis was an old fracture of the second metacarpal of the right hand, the index finger.  There was some mild depression of that knuckle but otherwise it was basically a normal examination and the most recent X-rays were also normal.

In April 2001 the Veteran presented with complaints of right hand pain that had continued since his in-service injury.  The diagnosis was right hand pain related to an old injury with obvious musculoskeletal deformity at that site.

The Veteran underwent a VA examination in August 2006.  The diagnosis was a traumatic comminuted fracture of the second metacarpal on the right hand with degenerative changes of the thumb.

In a September 2007 correspondence, a private physician noted that the Veteran reported that since the in-service injury, he had ongoing problems with pain, stiffness and edema throughout his right hand and wrist.  There were some objective findings of edema throughout the affected digit and hand.

The Veteran underwent a VA examination in November 2007.  The examiner noted that there was right wrist pain and right upper arm pain but indicated that there was no diagnosis because while there were symptoms of pain over the wrist and dorsal forearm, there was no clinical evidence of pathology of the right wrist joint or the dorsal forearm.  The examiner noted that no fractures were identified on X-rays in August 2006.

In a December 2007 letter, a private physician indicated that the Veteran had a diagnosis of chronic posttraumatic right hand pain secondary to a metacarpal joint injury.  This was directly related to this diagnosis as the Veteran had chronic dorsal right hand, wrist and forearm pain.  These issues were chronic.  The physician also noted that X-rays of the right wrist and hand showed no significant arthritis of the wrist.  The diagnosis was right hand pain.  

In a February 2008 letter, the same private physician reiterated that the Veteran did not have right hand problems before his in-service injury and had chronic problems since the injury which confirmed its direct relation to the in-service injury in 1984.

A January 2009 VA treatment report noted that the Veteran had right hand pain with subjective edema.  There was strong evidence of malingering as the treating physician reported that the Veteran grossly exaggerated his symptoms to either get attention, more services or increased disability.

A January 2010 private treatment note reported that the Veteran had bilateral carpal tunnel releases in 2004.  

The Veteran underwent a VA examination in March 2010.  The Veteran reported that he started experiencing pain in his right hand around 2000.  The diagnosis was right hand second metacarpal fracture.

The Veteran underwent a VA examination in December 2011.  It was noted that the Veteran was a poor historian.  The examiner noted that in 1998 and 1999 the Veteran had lateral epicondylitis of the bilateral forearms and elbows.  The examiner noted that the Veteran had osteoarthritis of the right wrist that was diagnosed in December 2011.  The Veteran also had carpal tunnel syndrome which was work related.  The examiner opined that the Veteran's claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran had inflammatory arthritis with multiple joint complaints including both hips, both knees, both ankles, his back, both shoulder and both elbows.  He was also involved in a motor vehicle accident that resulted in surgeries on his left upper extremity and back.  The surgery on his left arm no doubt put increased stress on the opposite extremity.  The record indicates that the Veteran began having more problems in the late 1990s about 15 years after his discharge from his service of less than one year.  Post-service he did work using jack hammers and hand grinders.  He also had a history of physical altercations.  He also had a worker's compensation claim for carpal tunnel syndrome due to repetitive driving and lifting.  He was first seen for a right wrist and right arm condition in 2000 which was 15 years after his service.  

In its February 2013 remand, the Board instructed the December 2011 VA examiner to amend her examination report to address the Veteran's right wrist or right arm disability on a secondary basis.

Pursuant to the Board's February 2013 remand, the December 2011 VA examiner provided an addendum opinion in March 2013.  The examiner found that the Veteran's claimed conditions were less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner noted that there was no evidence in the claims file to support this claim and that he had been in a motor vehicle accident in 2000 with complaints of wrist and forearm pain.  He had also worked for 16 years as a truck driver as well as in construction which involved a lot of heavy lifting.

Pursuant to the Board's July 2014 remand, the Veteran underwent a VA examination in October 2014.  The Veteran reported that he had undergone a second carpal tunnel release surgery this past spring.  The examiner noted that she reviewed the Veteran's service treatment records which included those pertaining to the injury of his right hand in 1984 as well as the X-ray obtained at that time which showed a comminuted fracture of the distal second metacarpal with marked soft tissue swelling over the area.  The examiner also reviewed all past medical opinions rendered including conflicting opinions.  The examiner indicated that she could find no bony abnormality(ies) overlying the remote fracture site at the distal right second metacarpal joint or anywhere else on the hand.  Range of motion of all small joints in the right hand was normal and repeated 3 times without further functional impairment or pain.  The fracture of the 2nd metacarpal joint was well healed and the only apparent residual was that of subjective pain.  However, his reports of his symptoms were inconsistent with the examination findings.  The examiner opined that any right wrist and/or upper arm disability claimed by the Veteran was not aggravated by his service-connected residuals of a fracture of the second right metacarpal.  The Veteran had undergone right carpal tunnel release in 2002 with continued pain and weakness affecting the right forearm and hand despite a repeat EMG in 2009 which was normal.  The examiner determined that there was no plausible anatomic or pathophysiologic basis by which to contend that the Veteran's well healed 2nd right metacarpal joint fracture with normal hand examination today could possibly aggravate his wrist or right upper extremity conditions.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a right wrist disability and a right upper arm disability, to include as secondary to service-connected residuals of fracture of the second right metacarpal disability, is not warranted.

The Board notes that there is a question of whether the Veteran has a current right wrist disability or right upper arm disability.  While the VA examiner in November 2007 noted that there was no diagnosis for the right wrist or arm, the private orthopedist in February 2008 indicated that the Veteran had chronic wrist and forearm problems with caused his right upper extremity dysfunction.  Additionally, January 2010 X-rays showed right hand synovitis while the October 2014 VA examiner noted that the Veteran had undergone right carpal tunnel release in 2002 with continued pain and weakness affecting the right forearm and hand.

Accordingly, when affording the Veteran the benefit of the doubt, the Board finds that there is a current diagnosis of a right wrist disability and right upper arm disability.  As such, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

The Board notes again that there conflicting evidence of record as to whether the Veteran has arthritis of the right hand.  Notably, a July 1998 private treatment report indicated that the Veteran had degenerative joint disease of the right wrist while the December 2011 VA examiner noted that the Veteran had osteoarthritis of the right wrist that was diagnosed in December 2011.  However, the November 2007 VA examiner found that there was no clinical evidence of pathology of the right wrist joint or the dorsal forearm while a private physician in December 2007 also noted that X-rays of the right wrist and hand showed no significant arthritis of the wrist.  

When again affording the Veteran the benefit of the doubt, the Board finds that the Veteran has a current diagnosis of arthritis of the right wrist.

In this instance, however, service connection for arthritis on a presumptive basis is not warranted as the record does not demonstrate right hand complaints or a diagnosis of arthritis within a year of the Veteran's service separation.  Notably, the first evidence of arthritis in the right wrist is the July 1998 private treatment report which indicated that the Veteran had degenerative joint disease of the right wrist.  As the record does not show manifestations of arthritis within one year of the Veteran's service separation, service connection for arthritis on a presumptive basis is not warranted.  

With regard to service connection on a direct basis for the Veteran's right wrist disability, the Board notes that the Veteran's service treatment records are entirely negative for right wrist complaints or diagnoses.  While a January 1985 service treatment record noted that the Veteran had right hand pain, there were no specific findings related to the wrist as these complaints appeared to be related to his service-connected fracture of the second right metacarpal disability.

Additionally, as noted above, the Veteran was first treated for right wrist pain in February 1998 as a private treatment report noted that the Veteran presented with complaints of right wrist pain.

To the extent that the Veteran, his mother and other individuals of record are asserting that he experienced right wrist pain and continuing symptoms thereafter, the Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, the Board finds it significant that while the Veteran at times has reported right wrist pain that has continued since service, on VA examination in March 2010 he reported that he started experiencing pain in his right hand around 2000.  On VA examination in December 2011 it was also noted that he was a very poor historian while treatment records noted that there was some evidence of malingering on examination.

Additionally, the Veteran made no complaints specific to his right wrist on VA examinations in May 2000 and October 2000.

The Board again notes that the fact that these documents do reflect complaints of a right wrist disability suggests that had the Veteran been experiencing chronic problems in his right wrist since service, he would not have remained silent and would not have specifically denied experiencing symptoms such as right wrist pain.  The Board finds that the Veteran's contemporaneous denials of symptoms separation distinguish the facts in this case from those in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred in finding that service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  Here, rather than relying on a complete absence of complaints, the Board is relying on the fact that the Veteran is documented as having denied a history of right wrist complaints on several occasions immediately after service.  As noted, this is in stark contrast to the fact that the Veteran at that time did report numerous other chronic problems, including his service-connected residuals of fracture of the second right metacarpal disability.  Under such circumstances, the Board finds that the current assertions by the Veteran, his mother, and other individuals of record of having a continuity of symptomatology since injuring his right hand in 1984 are not credible.

As the Veteran was not diagnosed with an arthritis disability until many years after service and there was a significant period between his service and his post-service diagnosis where the medical record was silent for complaints or a diagnosis of right wrist complaints, the Board concludes that the weight of the evidence is against a finding of continuity of symptomatology since service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current right wrist or right upper disabilities are etiologically related to the Veteran's military service on a direct or secondary basis.  

Regarding service connection on a direct basis, the Board finds that the weight of the evidence is against a finding that the Veteran's current right wrist or right upper disabilities are etiologically related to the Veteran's military service on a direct basis.  In fact, the only medical opinion addressing whether the Veteran's right wrist or right upper disabilities are directly related to service weighs against the claim as the December 2011 VA examiner concluded that the Veteran's claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In formulating this conclusion, the examiner noted that the Veteran had inflammatory arthritis with multiple joint complaints and that the record indicates that the Veteran began having more problems in the late 1990s about 15 years after his discharge from his service of less than one year.  

None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

The Board notes that an April 2001 treatment report noted that the Veteran presented with complaints of right hand pain that had continued since his in-service injury.  However, this notation was not an etiology opinion as to the Veteran's right wrist disability, but rather a recitation of the Veteran's complaints.  A bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.   See, LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Accordingly, the only positive opinion regarding service connection on a direct basis is the claims and statements of the Veteran and his representative.  In this regard, the Board finds that the expert opinions of the VA physicians greatly outweighs any opinion of the Veteran regarding the onset and etiology of the Veteran's right wrist or right upper disabilities.  This opinion is highly probative as it reflects the VA examiner's specialized knowledge, training, and experience as to the etiology of the Veteran's right wrist or right upper disabilities as well as consideration of all relevant lay and medical evidence of record.  

Regarding service connection on a secondary basis, the Board notes that there are conflicting opinions as to the relationship between the Veteran's claim right wrist and right upper arm disabilities and his service-connected residuals of fracture of the second right metacarpal.

Notably, in December 2007 and February 2008 correspondences, a private physician indicated that the Veteran had a diagnosis of chronic posttraumatic right hand pain secondary to a metacarpal joint injury.  The physician noted that the Veteran did not have right hand problems before his in-service injury and had chronic problems since the injury which confirmed its direct relation to the in-service injury in 1984.

Conversely, in a March 2013 addendum opinion, the December 2011 VA examiner found that the Veteran's claimed conditions were less likely than not proximately due to or the result of the Veteran's service-connected condition.  Additionally, the October 2014 VA examiner opined that that any right wrist and/or upper arm disability claimed by the Veteran was not aggravated by his service-connected residuals of a fracture of the second right metacarpal.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the March 2013 and October 2014 opinions of the VA examiners, to be the most probative.  

Regarding the December 2007 and February 2008 correspondences from the private physician indicating that the Veteran had a diagnosis of chronic posttraumatic right hand pain secondary to a metacarpal joint injury, the Board notes that the only rationale provided was that the Veteran did not have right hand problems before his in-service injury and had chronic problems since the injury.  

In contrast, the opinions of the March 2013 and October 2014 VA examiners are significantly more thorough, and contain a far more detailed rationale, than the favorable December 2007 and February 2008 correspondences from the private physician.  The March 2013 and October 2014 VA examiners indicated that they reviewed the claims file to include the positive opinions regarding etiology.  Additionally, unlike the positive private opinion, they also specifically addressed the fact that the Veteran had been in a motor vehicle accident in 2000 with complaints of wrist and forearm pain and had also worked post-service for 16 years as a truck driver as well as in construction which involved a lot of heavy lifting.

The March 2013 VA examiner also provide a detailed rationale when determining that the Veteran's claimed conditions were less likely than not proximately due to or the result of the Veteran's service-connected condition.  

Per the July 2014 Board instructions, the October 2014 VA examiner also specifically addressed aggravation when determining that any right wrist and/or upper arm disability claimed by the Veteran was not aggravated by his service-connected residuals of a fracture of the second right metacarpal disability.  The examiner also provided a detailed rationale to substantiate her conclusions.  She noted that there was no plausible anatomic or pathophysiologic basis by which to contend that the Veteran's well healed 2nd right metacarpal joint fracture with normal hand examination today could possibly aggravate his wrist or right upper extremity conditions.

Given the detailed explanation for the opinions rendered, which included a discussion of medical literature on the subject in light of the facts and circumstances of the Veteran's particular case, the Board finds the March 2013 and October 2014 VA examiners assessments to be the most probative.  These opinions are highly probative as they reflect the VA examiners' specialized knowledge, training, and experience as to the etiology of the Veteran's right wrist and upper arm disabilities as well as consideration of all relevant lay and medical evidence of record.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Accordingly, the Board finds that service connection for a right wrist disability and a right upper arm disability, to include as secondary to service-connected residuals of fracture of the second right metacarpal disability is not warranted.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

The Board again notes the Veteran's contentions regarding the nature and etiology of his claimed right wrist and right upper arm disabilities, as well as the evidence submitted by him and his representative, contending that his claimed right wrist and forearm disabilities are related to service to include as secondary to service-connected residuals of fracture of the second right metacarpal.

To the extent that the Veteran himself contends that a medical relationship exists between his current disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that a right wrist and a right upper arm disability are not disabilities that are subject to lay diagnosis.  While some symptoms of the disorders may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding their existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed right wrist and right upper arm disabilities and his service, to include as secondary to service-connected residuals of fracture of the second right metacarpal, are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


ORDER

Entitlement to service connection for right wrist disability including as secondary to service-connected residuals of fracture of the second right metacarpal is denied.

Entitlement to service connection for right upper arm disability including as secondary to service-connected residuals of fracture of the second right metacarpal is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


